UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8009


ADRIAN LEMONT MCFADDEN,

                  Plaintiff - Appellant,

             v.

LINDA G. DAVIS, Chief of Police; C. Y. SINGLETARY, Police
Officer; DAVID WOODWARD, Enforcement Agent; E. NORRIS
TOLSON, Secretary of Revenue,

                  Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:06-cv-00483-JAB-WWD)


Submitted:    September 28, 2009            Decided:   October 14, 2009


Before WILKINSON and      NIEMEYER,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Adrian Lemont McFadden, Appellant Pro Se. James R. Morgan, Jr.,
Robert T. Numbers, II, WOMBLE, CARLYLE, SANDRIDGE & RICE, PLLC,
Winston-Salem, North Carolina; Michael D. Youth, Assistant
Attorney General, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Adrian   Lemont     McFadden    appeals    the    district   court’s

orders accepting the recommendations of the magistrate judge and

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                           We

have     reviewed       the     record   and   find      no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     McFadden v. Davis, No. 1:06-cv-00483-JAB-WWD (M.D.N.C.

Sept. 3, 2008).           We dispense with oral argument because the

facts    and    legal    contentions     are   adequately       presented    in   the

materials      before     the    court   and   argument       would   not   aid   the

decisional process.



                                                                            AFFIRMED




                                          2